El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Esta fué una acción de desahucio. Alegó el demandante ante la corte inferior que él era dueño de una finca rústica compuesta de unas dos cuerdas en la que había una casa semi-alta y que el demandado detentaba la misma como tenedor en precario sin pagar nada por ella y que se había negado a desalojar dicha finca al ser requerido con tal objeto.
El demandado admitió en su contestación que el deman-dante es el dueño de la "finca en cuestión, pero negó especifica-*354mente que la casa enclavada en dicho predio.fuera de la pro-piedad del demandante, alegando por el contrario, que la casa fué construida con dinero del propio demandado. En la con-testación se hicieron además otras alegaciones en igual sen-tido.
Existió cierto conflicto en la prueba con respecto a la pro-cedencia del dinero para la fabricación de la referida casa, habiendo resuelto la corte esa cuestión en favor del deman-dado.
Sin embargo, el demandante y apelante se funda princi-palmente en la doctrina de estoppel, o sea, en los actos eje-cutados anteriormente por el demandado y a los cuales no puede ahora oponerse. El impedimento a que se ha hecho referencia (estoppel) surge de una escritura en la cual el de-mandante que actuaba como apoderado de su esposa hizo un traspaso de la finca donde se encuentra construida la casa a su hija, o sea la esposa del demandado. El parentesco tan cercano de las partes constituye uno de los motivos de la falta de claridad en la prueba. La escritura en cuestión con-tenía la siguiente declaración: “Es claridad advertir que en ei terreno vendido, existe una casa de madera, semialta; que pertenece a Leopoldo Cabassa, (el demandante) la cual no entra en esta venta.” También expresa la escritura que Doña Eosaura Cabassa y Hernández (la hija) asistida de su esposo Alfredo Bravo, el demandado) compra la finca de Leopoldo Cabassa (el demandante) como apoderado de su esposa.
La misma finca fué luego vendida por la hija y su esposo a su padre Leopoldo Cabassa. En la segunda escritura no se hizo al parecer una declaración semejante a la hecha en la primera. En la primera escritura también se decía que el precio de la venta,- o sean, los trescientos dólares, fueron entregados por el padre a cuenta de la legítima paterna de la hija.
El apelante alega que la escritura original, tomando en consideración estas circunstancias, constituye un impedimento (estoppel) contra dicho demandado, y se funda en el artículo *355100 y parte del 101, de la Ley de Evidencia, en los cnales se expresa lo siguiente:
“Artículo 100. — Una presunción (a menos que la ley no la hubiere declarado concluyente) puede controvertirse mediante otra evidencia, directa o indirecta; pero a no serlo así, será obligación del juez o jurado pronunciar su veredicto o fallo de acuerdo con la presunción. ’ ’
“Artículo 101.— * # *.
“2. La verdad de los hechos relatados, en la relación contenida en un documento escrito, entre las partes interesadas en el mismo o sus sucesores en interés por título adquirido posteriormente; pero esta regla no será aplicable a la relación de una compensación.”
La corte en su opinión declaró que estos artículos no eran ■de aplicación al caso porque Leopoldo Cabassa no era parte interesada en la escritura original, pues él comparecía en realidad como apoderado de su esposa.' Durante el juicio se presentó prueba con la que se trató de probar el hecho de •que el apelante había suministrado todos los datos al nota-rio, habiendo manifestado o admitido el demandado que había convenido con su suegro en permitir que se hiciera aquella declaración en la escritura original, debido a 1q mucho que lo molestaban sus acreedores.
De lo expuesto anteriormente resulta evidente que lo que realmente se discute en este caso son cuestiones de título, o sea, quién es el dueño de la casa, y si el demandado y ape-lado estaba impedido de poder alegar su título; e incidental-mente si ya el demandante o el demandado fué propiamente parte en la escritura en cuestión. Por tanto, de acuerdo con la jurisprudencia establecida por este tribunal, no procedía la acción de desahucio. Torres et al. v. Pérez, 18 D. P. R., 573.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no tomó parte en la reso-lución de este caso.